 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:17-MJ-0077-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING AND ORDER THEREON
14    THERON RUSSELL MCCULLOUGH,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent, hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for October 16,
19
     2018. To date, Defendant has complied with all the terms of unsupervised probation imposed by
20
     this Court on November 28, 2017.
21
            .
22

23
            Dated: October 11, 2018                       NATIONAL PARK SERVICE
24

25                                                        /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
26
                                                          Legal Officer
27

28
                                                      1
 1

 2                                         ORDER
 3

 4            Upon application of the United States, and good cause having been shown therefor, IT IS

 5   HEREBY ORDERED that the review hearing scheduled for October 16, 2018 in the above
     referenced matter, United States v. McCullough, 6:17-MJ-0077-JDP, be vacated.
 6

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:      October 15, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
